DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a Non-Final office action based on application 17/029,873 filed September 23, 2020. Claims 1-20 are currently pending and have been considered below. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 10 & 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gao (Pre-Grant Publication 2018/0129106).
Regarding claim 1, Gao discloses a display device comprising:
a display panel (1) including a substrate (Paragraph [0068]) including: 
a front display region; 
a side display region extending from a side of the front display region; and 
a transmission region (Fig. 13; 105) including at least a portion overlapping the front display region in a plan view; and 
a sensor located on a bottom of the substrate, the sensor having at least a portion overlapping the transmission region in a plan view (Paragraph [0085]), 
wherein the display panel includes: first pixels (110 & 120) disposed in the front display region; 
a load compensation element (5) disposed in the side display region (Fig. 16); and 
a connection line (411) electrically connecting the first pixels and the load compensation element by detouring the transmission region.

Regarding claim 2, Gao further discloses:
the front display region includes a first region (12), a second region (11; left side), and a third region (11; right side), the first region, the second region, and the third region having different areas, and 
the connection line (411) electrically connects first pixels (110) disposed in the second region and first pixels (110) disposed in the third region by detouring the transmission region.

Regarding claim 3, Gao further discloses:
an area of the first region (12) is greater than an area of the second region and an area of the third region (11) (Fig. 13).

Regarding claim 4, Gao further discloses:
the load compensation element compensates for a difference between a load value of the second region and the third region and a load value of the first region (Paragraph [0040]).

Regarding claim 5, Gao further discloses:
the first pixels of the second region, that are electrically connected to a side of the connection line, and the first pixels of the third region, that are electrically connected to another side of the connection line, are disposed on a same pixel row (Fig. 13).

Regarding claim 10, Gao further discloses:
the connection line (411) includes bent parts (Fig. 13).

Regarding claim 20, Gao further discloses:
a first side display region extending from a first side of the front display region; and
a second side display region extending from a second side of the front display region,
wherein the display panel includes a corner region disposed between the first side display region and the second side display region (Fig. 23).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao (Pre-Grant Publication 2018/0129106) in view of Xi (Pre-Grant Publication 2018/0190190).
Regarding claim 8, Gao disclose all of the limitations of claim 5 (addressed above). Gao does not disclose the load compensation element is a dummy pixel that does not emit light. However Xi disclose a display device comprising:
First display area (Fig. 2, A11) and second display area (A12) having pixels (PX) therein and an area (b) having a component such as a camera arranged therein (Paragraph [0033] [0038]).
Xi further disclose non-display dummy pixels (DPX) may be used in areas (A11 & A12) to avoid fluctuations caused by drive signals lines (L_1 & L_2) to improve uniformity (Paragraph [0040]).

It would have been obvious to those having ordinary skill in the art at the time of invention to form a load compensating element as a dummy pixel because it will improve the display uniformity (Paragraph [0040]).

Allowable Subject Matter
Claims 6-7, 9, & 11-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 6 is considered allowable because none of the prior art either alone or in combination discloses the load compensation element includes a first conductive layer, a semiconductor layer, and a second conductive layer that are stacked, the first conductive layer and the second conductive layer are electrically connected to each other to form a first capacitor electrode of the load compensation element, and the semiconductor layer forms a second capacitor electrode of the load compensation element. Claim 7 is also allowable based on its dependency from claim 6.
Claim 9 is considered allowable because none of the prior art either alone or in combination discloses a substrate; a circuit element layer disposed on the substrate, the circuit element layer including transistors; a first electrode electrically connected to the transistors; a second electrode disposed on the first electrode; and a light emitting layer disposed between the first electrode and the second electrode, wherein at least one of the first electrode, the second electrode, and the light emitting layer does not overlap the dummy pixel.
Claim 11 is considered allowable because none of the prior art either alone or in combination discloses the display panel includes second pixels disposed in the transmission region. Claims 12-19 are also allowable based on their dependency from claim 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON C FOX whose telephone number is (571)270-5016. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON C FOX/Examiner, Art Unit 2818                                                                                                                                                                                                        

/DAVID VU/Primary Examiner, Art Unit 2818